ON MOTION TO RECALL MANDATE: MOTION TO VACATE OPINION
PER CURIAM.
We recall our mandate issued July 25, 1989, 545 So.2d 526.
Subsequent to our opinion in this case, the State located the trial court’s written order containing findings of fact to support its contempt order. The order apparently had been misfiled in the Broward County clerk’s office. Since our only directive to the trial court was to prepare an order containing written findings of fact, when such an order had already been prepared by the trial court, our original opinion now serves no purpose.
Based upon the record and order which now supplements the record on appeal, we affirm.
WALDEN, GUNTHER and WARNER, JJ., concur.